ATTORNEY GRIEVANCE COMMISSION                              *      IN THE
OF MARYLAND
                                                           *      COURT OF APPEALS

v.                                                         *      OF MARYLAND

                                                           *      Misc. Docket AG No. 65

DAVID ALAN DUNWIDDIE                                       *      September Term, 2021


                                           ORDER

       Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, David Alan Dunwiddie, to disbar the Respondent from the

practice of law, it is this 23rd day of February, 2022


       ORDERED, by the Court of Appeals of Maryland, that the Respondent, David Alan

Dunwiddie, be, and hereby is, disbarred from the practice of law in the State of Maryland for

violation of Rule 8.4(a), (b), (c) and (d) of the Maryland Attorneys’ Rules of Professional

Conduct; and it is further


       ORDERED, that the Clerk of this Court shall remove the name of David Alan

Dunwiddie from the register of attorneys in this Court, and certify that fact to the Trustees of

the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in

this State in accordance with Maryland Rule 19-761(b).


                                                  /s/ Robert N. McDonald
                                                        Senior Judge